Citation Nr: 1111458	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  08-14 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUE

Entitlement to an extension beyond July 1, 2007 of a temporary total (convalescence) rating for a right foot disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from March 1995 to June 1997.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Roanoke, Virginia, VARO which, in pertinent part, denied extension of a temporary total (convalescence) rating for right foot disability beyond July 1, 2007.  In September 2008 a hearing was held before a decision review officer (DRO) at the RO, and in May 2010 a Travel Board hearing was held before the undersigned; transcripts of both hearings are associated with the claims file.  At the Travel Board hearing the Veteran requested, and was granted, a 60 day abeyance period for submission of additional evidence; that period of time lapsed and no additional evidence was received.  This matter was previously before the Board in August 2010, at which time it was remanded for additional development.  

A November 2009 rating decision awarded a temporary total rating under 38 C.F.R. § 4.30 from March 20, 2009 to June 1, 2009, for convalescence following surgery for hardware removal.  The Veteran has not expressed disagreement with the effective dates assigned for this award.

The appeal is once again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Because this matter was prematurely returned to the Board following the August 2010 Remand (and not all action sought was completed), it must again be remanded.  Specifically, the prior Board remand noted that the Veteran had testified that when his convalescence rating was terminated on July 1, 2007, he was still experiencing severe pain and was unable to work, and that his employment records would reflect the impact that the right foot disability had on his ability to work during the post-surgical healing process.  Consequently, the Board granted a 60 day abeyance period for the submission of such evidence.  That period of time lapsed, and such information was not received.  

Because pertinent evidence was not associated with the record, the Board sought the development of the employment information previously requested (with notice to the Veteran of the consequences of a failure to cooperate).  The August 2010 remand instructed the RO to send the Veteran a letter asking him to identify the employer(s) in question and to provide releases to obtain information from the employer(s) regarding the exact dates when the Veteran left work for the right foot surgery and when he returned to work following post-surgical convalescence.  The Veteran was also to be reminded of the provisions of 38 C.F.R. § 3.158(a).  (The RO was to also arrange for any further development indicated by the Veteran's response.)

By a September 2010 letter to the Veteran, the AMC implemented [in part, as the letter did not advise the Veteran of 38 C.F.R. § 3.158(a)] the Board's remand instructions.  The Veteran was advised he had up to one year to respond.  On October 7, 2010, the AMC issued a supplemental statement of the case (SSOC) in the matter, and in November 2010 the case was recertified to the Board.

The Board invites the AMC's attention to its September 2, 2010 letter, specifically to the language advising the Veteran that he has a year to respond.  The one year period has not yet expired.  Significantly, the Board's remand had noted that the record was incomplete, and that the evidence sought was considered critical and highly pertinent.  [Furthermore, AMC is advised (in case it is unaware) that the U.S. Court of Appeals for Veterans Claims (Court) has routinely found (by endorsement of Joint Motions by the Parties to the effect) that readjudication of a claim prior to the expiration of a time period afforded for response is a due process violation (that invalidates any application of 38 C.F.R. § 3.158(a)).]  AMC is reminded that compliance with the Board's remand instructions is not discretionary, but is mandated as a matter of law.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should send the Veteran a letter notifying him that he has until September 2, 2011 to respond to the September 2, 2010 letter by identifying his employer(s) at the time of (and following) the November 2006 surgery and providing releases for VA to secure from such employer(s) information pertaining to his work record as it pertains to the surgery.  Inform the Veteran that if he does not respond, his claim will be processed under 38 C.F.R. § 3.158(a).  The letter must include a copy of 38 C.F.R. § 3.158(a).

2.	If the Veteran provides the identifying information and releases sought, the AMC should proceed with development for information from the employer(s) regarding the dates of the Veteran's absence(s) from work for the November 2006 surgery and postsurgical convalescence (i.e., when he returned to work following the surgery).

3.  The RO should then (after September 2, 2011 if the Veteran does not respond with the identifying information and releases, in which case the readjudication must be under 38 C.F.R. § 3.158(a)) readjudicate the claim.  If it remains denied, the AMC should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

